NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT

GEORGE MALDONADO                          )
                                          )
             Appellant,                   )
                                          )
v.                                        )    Case No. 2D17-1620
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed March 7, 2018.

Appeal from the Circuit Court for
Pinellas County; Pat Siracusa, Judge.

Howard L. Dimmig, II, Public Defender,
and Julius J. Aulisio, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.


KELLY, KHOUZAM, and CRENSHAW, JJ., Concur.